By the Court.
The promise of the plaintiff's in error to pay in gold or silver coin could not be discharged, under the act of Congress of February 25, 18G2, making United States treasury notes a legal tender for the payment of debts, by the payment of snch notes. Horatio N. Phillips v. Milo Dugan, 21 Ohio St., approved and followed. The release of the defendants from their obligation to pay the debt in coin, was a sufficient consideration to support their promise upon which suit was brought.

Judgment affirmed.